In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered April 9, 1979, upon a jury verdict in favor of the defendants. Judgment reversed, on the facts, and new trial granted, with costs to abide the event. In light of defendant Lubchansky’s testimony that he failed to look in the direction of oncoming traffic before he began to make his left turn, the jury’s verdict that neither party was negligent was contrary to the weight of the evidence. Lazer, J. P., Gibbons, Rabin and O’Connor, JJ., concur.